PER CURIAM:
Marvin Harold Witherspoon, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Witherspoon v. Stansberry, No. 3:10-cv-00323-REP, 2011 WL 3269645 (E.D.Va. July 29, 2011). We dispense with oral argument because the facts and legal con*165tentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.